CALOGERO, C.J.,
concurs with reasons.
I agree that the trial court may have prematurely ruled on the admissibility of impeachment evidence the State may seek to introduce through questioning of the defense witness, and that the State should be permitted to explore any bias or interest of the witness in favor of the defense or against the State, within the confines of the Code of Evidence. However, I write separately to note that the trial court remains free to exercise its discretion in ruling on the admissibility of the evidence under the Code of Evidence, including Articles 404, 609.1, and 403, at the time the State seeks to introduce such evidence, *280which I perceive the action of this court today does not resolve.